Citation Nr: 0431445	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of 
claimed exposure to the hepatitis C virus.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1964 to November 
1967, which included a tour of duty in the Republic of 
Vietnam from December 1965 to December 1966.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of 
February 1999 and January 2000 decisions of the VA Regional 
Office (RO) in St. Louis, Missouri.  

In February 1999 the RO denied entitlement to service 
connection for PTSD and hypertension (the later of which was 
denied on a direct service connection basis only).  

In January 2000 the RO denied entitlement to service 
connection for residuals of claimed exposure to the hepatitis 
C virus.  An expanded claim of service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, Type II, was denied in a June 2003 
supplemental statement of the case (SSOC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The Board initially notes that notice of VCAA was issued to 
the veteran in April 2002, but included only the most general 
sort of information, not specific to any claim on appeal.  
The notice is deficient specifically for failure to inform 
the veteran of the sort of evidence necessary to support the 
secondary service connection aspect of his claim of service 
connection for hypertension, claimed to include as secondary 
to service-connected diabetes mellitus, Type II.  Other 
procedural and medical development is indicated regarding 
this claim, as well as the remaining claims on appeal, as 
detailed following the below Allen discussion.  

Firstly, the VCAA notice fails to inform the veteran of the 
import of Allen v. Brown, 7 Vet. App. 439 (1995) as to his 
claim of secondary service connection for hypertension.  In 
Allen v. Brown, 7 Vet. App. 439 (1995), the CAVC held that 
the term "disability" as used in 38 U.S.C.A. § 1110 and thus, 
38 C.F.R. § 3.310(a), includes "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439 (1995) (Emphasis added).  See also, Tobin v. 
Derwinski, 2 Vet. App. 34 (1991) and Leopoldo v. Brown, 4 
Vet. App. 216 (1993).  The Allen aspect of the veteran's 
claim on appeal has not been adjudicated at the VA RO.  

Under Allen's interpretation of 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), service connection is warranted for the 
aggravation of a veteran's nonservice-connected condition-
hypertension, for example, even if hypertension is not caused 
by the veteran's service-connected diabetes mellitus.  Allen, 
supra.  

In such situations, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Accordingly, notice of 
Allen must be afforded the veteran, and a VA clarifying 
medical opinion, if not reexamination of the veteran, is 
needed since the June 2003 VA medical opinion is silent as to 
the Allen aspect of this claim.  

As to other VCAA indicated development, the record discloses 
that the veteran receives disability compensation from the 
Department of Health and Human Services, Social Security 
Administration (SSA).  While the VA RO obtained copies of a 
July 2000 SSA determination decision and a September 2000 SSA 
letter, no request was made for copies of any medical records 
used in the determination.  The CAVC has long held that VA's 
duty to assist includes the necessity of obtaining copies of 
any Social Security decision regarding disability, as well as 
the medical records upon which any such decision was based.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).  This necessary 
development is clearly indicated by VCAA.  

With specific regard to the claim of service connection for 
hepatitis C, the Board notes that while the existing service 
medical records do not appear to show any exposure to blood 
products while in service, the veteran has asserted that he 
received plasma as part of his treatment for a facial burn-
treatment of which is shown in January 1966 by the existing, 
albeit scant, service medical records.  The veteran asserts 
that he received plasma blood product while hospitalized at 
the Homer G. Phillips Army Hospital, and existing service 
medical records do not include records from this facility.  
Moreover, no request for such records was ever attempted by 
the VA RO.  

Service medical records from this specific facility may or 
may not exist, but the Board is in no position to hazard a 
guess, at this point, as CAVC has long held that VA fails in 
its duty to assist-and, thus, violates VCAA, when a veteran 
makes reference to particular military facilities from which 
additional service medical records might exist, without at 
least one attempt to obtain such records.  See Goodwin v. 
Derwinski, 1 Vet. App. 419 (1991).  This development is 
clearly indicated by VCAA.  

Finally, significant development remains to be completed with 
regard to the veteran's claim of service connection for PTSD.  

The VA claims file documents a clinical history of a 
significant past alcohol, opioid and cocaine abuse, as well 
as initial and repeated diagnoses of a dysthymic disorder and 
depression, with associated stressors identified as marital 
difficulties, an unhappy job situation, and recent financial 
difficulties.  See VA examination report of October 1998, and 
VA psychiatric hospitalizations in July 1999 and August 1999.  
An initial assessment of PTSD was made at a VA mental health 
facility in May 2004.  The diagnosis of PTSD assumes the 
validity and accuracy of the veteran's claimed PTSD 
stressors, none of which have been verified or may be assumed 
to be accurate from the evidence presently on file.  

No attempt was made to verify the veteran's claimed PTSD 
stressors identified in a statement received at the RO in 
November 1999.  In this statement, the veteran claims that he 
was exposed to combat with enemy forces in April or May 1966 
while stationed with the 101st Airborne Division in Plieku, 
the Republic of Vietnam.  He explains that he was a 
demolition specialist blowing up enemy bunkers and that he 
then engaged in search and destroy missions in enemy held 
villages, where he was actively pursued by Viet Cong forces.  

Existing and amended service personnel records show that the 
veteran was in the Republic of Vietnam from December 1965 to 
December 1966, and that his unit received several medals and 
citations.  (Emphasis added.)  However, the veteran was not 
authorized the Purple Heart Medal or any other metal or 
citation from which combat on his part may be presumed 
without an attempt to verify claimed PTSD stressors.  

An attempt must be made to verify the above incident(s), and 
then to determine whether the veteran had combat, including a 
determination whether the described PTSD stressor incident(s) 
are consistent with his service.  In this regard the Board 
emphasizes that in the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), the CAVC held that the fact that a 
veteran was stationed with a unit that sustained combat 
attacks strongly suggests that the veteran was exposed to 
these attacks.  
Thus, verification of the stressor must be attempted, with a 
further determination as to whether the veteran has PTSD 
based upon his presence at his unit location during any 
corroborated PTSD stressor, apart from any non-service 
related stressors, such as post-service marital or financial 
difficulty.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate 
each of his claims of service connection 
for PTSD, residuals of claimed exposure 
to the Hepatitis C virus, and 
hypertension, to include as secondary to 
service connected diabetes mellitus, and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Such notice must include Allen v. Brown, 
7 Vet. App. 439 (1995) (Wherein the CAVC 
held that the term "disability" as used 
in 38 U.S.C.A. § 1110 and thus, 38 C.F.R. 
§ 3.310(a), includes "any additional 
impairment of earning capacity resulting 
from an already service-connected 
condition, regardless of whether or not 
the additional impairment is itself a 
separate disease or injury caused by the 
service-connected condition), with 
reference to his need to submit medical 
evidence which addresses the Allen aspect 
of his claim. 

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any psychiatric disorder, 
any and all times he received blood or 
blood products, and hypertension from 
November 1967 to the present, as well as 
treatment for any related symptomatology.  

The VBA AMC should request and obtain 
copies of all available medical records 
from PBT, D O, and JSF, F.A.C.P.  

The veteran should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence, including 
authorizations for the release of any 
medical records used by the SSA.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  


The VBA AMC should obtain from the 
SSA any additional disability 
determination letter(s) pertinent to the 
veteran's claim for Social Security 
disability benefits specifically to 
include any and all medical records 
relied upon concerning all claims.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and request and obtain any additional 
service medical records for the veteran's 
active duty in the Republic of Vietnam, 
from December 1965 to December 1966, as 
well as any and all records regarding 
treatment at the Homer G. Phillips Army 
Hospital.  If no such records are 
available, then NPRC is to provide 
clarification as to the likely location 
of these service medical records if not 
immediately available.  In doing so, the 
VBA AMC should request the NPRC to 
clarify any additional necessary 
development in this regard.  Copies of 
the VBA AMC's written request, and NPRC's 
response, must be maintained in the 
claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
codified at 38 U.S.C. § 5103A(b)(2).  

6.  Thereafter, the AMC should contact 
the veteran to provide him a period of 
time to submit a more definitive 
statement of all of the alleged PTSD 
stressor events, including the names, 
dates, cities, and military units 
involved, the name of his commanding 
officer, as well as witnesses to the 
alleged events.  

7.  Thereafter, the VBA AMC should review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents and statements 
of record.  Then the VBA AMC should 
complete any additional development as 
provided in M21-1, part III, para. 5.14 
to corroborate claimed stressors.

8.  Following the above, the VBA AMC 
should make a determination as to whether 
there is credible supporting evidence 
that the claimed stressor(s) actually 
occurred.  
In reaching this determination, the VBA 
AMC should address any credibility 
questions raised by the record.  
Consideration should be given to the 
holding in Gaines v. West, VAOPGCPREC 12-
99, as applicable, and the provisions of 
38 C.F.R. § 3.304(f) most favorable to 
the veteran. 

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
forward the pertinent information along 
with any additional personnel records to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCURR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, to attempt to 
confirm any of the stressors claimed by 
the veteran.

10.  The VBA AMC should then schedule the 
veteran for a VA psychiatric examination 
for the purpose of ascertaining whether 
he has PTSD linked to service, or whether 
any psychiatric disorder(s) found on 
examination is/are a result of active 
service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  

In determining whether or not the veteran 
has PTSD due to an in-service stressor 
the examiner is hereby notified that only 
the verified history detailed in the 
reports provided by the USASCURR and/or 
the VBA AMC may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis he/she must 
specifically identify which stressor(s) 
detailed in the USASCURR's and/or the 
VBA/AMC's report is/are responsible for 
that conclusion.  .

If a psychiatric disorder(s) other than 
PTSD is/are diagnosed on examination, the 
examiner must express an opinion as to 
whether any such disorder(s) is/are 
related to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.  Any and all opinions must be 
accompanied by a complete rationale.





11.  Upon completion of the above, the 
veteran should be scheduled for VA 
internal medicine and hypertension 
examinations by appropriate medical 
specialists, including on a fee basis if 
necessary.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  

(A) It is requested that the appropriate 
VA hypertension examiner address the 
following medical issue:  

Is it at least as likely as not that any 
hypertension found on examination is 
related to service or service-connected 
disability on any basis, to include 
whether the veteran's hypertension, even 
if not service related or secondary to 
diabetes mellitus, results in additional 
impairment of earning capacity resulting 
from the aggravation of hypertension by 
service-connected diabetes mellitus, 
regardless of whether or not diabetes 
mellitus caused the hypertension.  



(B) The examiner for internal medicine 
should determine whether is it at least 
as likely as not that the veteran's 
exposure to the hepatitis C virus was due 
to any documented use of blood or blood 
products in service, as demonstrated by 
the service medical records.  

12.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
nexus and medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

13.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for PTSD, residuals of 
exposure to the hepatitis C virus, and 
hypertension, to include as secondary to 
service-connected diabetes mellitus.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


